DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction1
Applicant’s election, with traverse, of claims 4–8 (Remarks 5) is respectfully acknowledged. The traversal is on the grounds that certain technical features shared by claims 1 and 4 (viz., the claimed “height difference”, the claimed “distance between”, and the claimed “minimum height”) are not disclosed by the applied prior art. (Id. 5–6.) Respectfully, Applicant’s remarks are found unpersuasive. 
First, Applicant fails to address, or squarely meet, the rationale provided in the Restriction. (Restriction 3.) In particular, Applicant fails to explain why the shared technical feature of a channel having a lean phase zone at one end and a dense phase zone at another end makes a contribution over Hui. 
Second, the technical features pointed to by Applicant include: (A) a height difference defined, at least in part, by “the height of the materials in the dense phase zone when they are still”; (B) the distance between an inlet for solid particles and a side wall. (Remarks 5–6.) Previously it has been held that absent persuasive evidence that a particular configuration is significant, said configuration can be considered to be a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04(IV)(B) (citing In re Dailey, 357 F.2d 669 (CCPA 1966)). Furthermore, “[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929). As it applies to the claimed dimensions (i.e., Applicant’s alleged shared technical features), there does not appear to be persuasive evidence of record which shows that these dimensions were significant. Therefore, in accordance with MPEP § 2144.04(IV)(B), 
In view of the foregoing, the requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following a reference character not mentioned in the description: reference character “(2)”. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4–8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation “[a] fluidized bed dryer for wet sludge, the fluidized bed dryer comprises at least two parallel channels, in which at least one inlet for wet sludge . . .” (underlining added). Respectfully, it is unclear which object the limitation “in which” refers to: (A) the fluidized bed dryer per se; or (B) the at least two parallel channels. The instant claim also recites the language “in the dense phase zone of the channel”. Here it is unclear which channel is being referred to. Additionally, there is insufficient antecedent basis for the following limitations: “the lean phase zone”, “the dense phase zone”, “the flow direction of materials”, “the air inlet below the dense phase zone”, and “the inlet for said solid particles as heat carriers”. Also, as it pertains the limitation “the side wall”, it is unclear which side wall is being referred to. As it applies to the limitation “the height of the materials in the dense phase zone when they are still”, it is unclear what height, or range of heights, is being referred to. For at least these reasons, independent claim 4 appears to be indefinite. In addition, the dependent claims are also rejected under 35 U.S.C. 112(b) based on their dependence from claim 4.
Claim 8 recites the limitation “the longitudinal section perpendicular to the flow direction”. There is insufficient antecedent basis for this limitation. Also, the instant claim recites the limitation “a common dense phase zone and lean phase zone”. It is unclear whether “common” applies to both the dense phase zone and
Other References Considered
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Ohura2 discloses a fluidized bed dryer comprising at least two parallel channels and an inlet. (Ohura FIG. 10 (showing an inlet 422) located above a plurality of channels.) Ohura’s dryer further comprises an outlet for at least one of its channels. (Id. (showing outlet 423).) As shown in the instant figure, each channel is physically separated along a flow direction of materials: from the middle part of a first zone to its bottom. Furthermore, the width of the bottom of said zone is smaller than the width of the top of said zone, in each channel. (Id.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
    

    
        1 This section refers to the Restriction Requirement mailed October 15, 2021 (“Restriction”) and Applicant’s remarks filed December 15, 2021.
        2 WO 2012/133309 A1, published October 4, 2012 (“Ohura”). Note, AU 2012233947 A1 is being used as an English translation of the Ohura.